6/22/2020                              To Keep |184-3
            Case 4:18-cv-00247-ALM Document      jasonleevandyke@protonmail.com
                                                           Filed 06/22/20 Page  | ProtonMail
                                                                                        1 of 2 PageID #: 4228


 Re: McGibney depo
 Sent: Friday, May 29, 2020 11:14 AM

 From: Jason L. Van Dyke jasonleevandyke@protonmail.com

 To: Tom Retzlaff retzlaff@texas.net

 CC: Jeffrey Dorrell jdorrell@hanszenlaporte.com


 Mr. Retzlaff:

 For purposes of certificate of conference under Rule 191.2, I am opposed to any continuance of this case and the
 conducting of any discovery after the end of the discovery period on this case.

 Jason L. Van Dyke
 PO Box 2618
 Decatur, TX 76234
 E - jasonleevandyke@protonmail.com


 Sent with ProtonMail Secure Email.

 ‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐
 On Friday, May 29, 2020 9:31 AM, Tom Retzlaff <retzlaff@texas.net> wrote:


    Dude, do you not know how to fucking read?? The discovery period ends 30 days before the trial setting. If
    the fucking trial setting is moved, so is the discovery period.




    Tom Retzlaff

    From: jasonleevandyke@protonmail.com
    Sent: May 29, 2020 7:11 AM
    To: retzlaff@texas.net
    Reply-to: jasonleevandyke@protonmail.com
    Cc: JDorrell@hanszenlaporte.com
    Subject: Re: McGibney depo
    Mr. Retzlaff:

    The granting of a continuance will not affect the discovery period in this case. I do not consent to a
    continuance and I do not consent to any discovery outside of the discovery period.

    Your argument that this is a criminal case is in bad faith. If it were a criminal case, you would not be entitled
    to any discovery at all.

    Jason L. Van Dyke
    PO Box 2618
    Decatur, TX 76234
    E - jasonleevandyke@protonmail.com


    Sent with ProtonMail Secure Email.

    ‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐
    On Friday, May 29, 2020 8:56 AM, Tom Retzlaff <retzlaff@texas.net> wrote:
https://mail.protonmail.com/label/JwEXUBuX2mtydE7F1otDPtNsC_fA3vPbCOTQRCdCFiJc7PvQdx56elTGgWzT1izVtey2h3qWUpeVX741cbdMBQ==…   1/2
6/22/2020                              To Keep |184-3
            Case 4:18-cv-00247-ALM Document      jasonleevandyke@protonmail.com
                                                           Filed 06/22/20 Page  | ProtonMail
                                                                                        2 of 2 PageID #: 4229


      Dumb ass, the Texas Supreme Court held that this is a criminal proceeding, not civil, when they denied
      your mandamus petition.

      But if it will make you happy, the trial will be continued.

      And his depo will be taken for the federal case forthwith, too.




      Tom Retzlaff

      From: jasonleevandyke@protonmail.com
      Sent: May 29, 2020 6:52 AM
      To: retzlaff@texas.net
      Reply-to: jasonleevandyke@protonmail.com
      Subject: Re: McGibney depo
      Mr. Retzlaff:

      Please see Rule 190.3(b)(1) concerning the propriety of taking Mr. McGibney's deposition next week. I
      do not consent to discovery outside of the discovery period for this case.

      Jason L. Van Dyke
      PO Box 2618
      Decatur, TX 76234
      E - jasonleevandyke@protonmail.com


      Sent with ProtonMail Secure Email.

      ‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐
      On Friday, May 29, 2020 12:09 AM, Tom Retzlaff <retzlaff@texas.net> wrote:


      I wish to confer with you regarding your availability for McGibney's deposition. It is going to be
      done in the county of his residence. You can appear via video conference, if you choose, at no
      charge.

      This depo will be set next week and I got a Marshall who will be serving the subpoena. I just want
      to check with you on your availability.




      Tom Retzlaff




https://mail.protonmail.com/label/JwEXUBuX2mtydE7F1otDPtNsC_fA3vPbCOTQRCdCFiJc7PvQdx56elTGgWzT1izVtey2h3qWUpeVX741cbdMBQ==…   2/2
